Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-13-00774-CV

                                            Kirk GRONDA,
                                               Appellant

                                                   v.

                                            Felipe LERMA,
                                                Appellee

                     From the 153rd Judicial District Court, Tarrant County, Texas
                                   Trial Court No. 153-250263-11
                         Honorable Susan Heygood McCoy, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: January 22, 2014

DISMISSED FOR WANT OF PROSECUTION

           On November 21, 2013, we notified Appellant that the trial court clerk filed a notification

of late clerk’s record stating that the clerk’s record has not been filed because (1) Appellant has

failed to pay or make arrangements to pay the clerk’s fee for preparing the record, and (2)

Appellant is not entitled to appeal without paying the fee. We ordered Appellant to provide written

proof to this court on or before December 2, 2013, that either (1) the clerk’s fee has been paid or

arrangements have been made to pay the clerk’s fee; or (2) Appellant is entitled to appeal without
                                                                                   04-13-00774-CV


paying the clerk’s fee. We warned Appellant that if he failed to respond within the time provided,

this appeal would be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b).

       To date, Appellant has not filed any response with this court. Therefore, we dismiss this

appeal for want of prosecution. See id. R. 37.3(b), 42.3(c).



                                                 PER CURIAM




                                                -2-